ORDER

Lawrence R. Hartman submits correspondence requesting various relief.* The Department of Veterans Affairs (DVA) has not responded. We consider whether Hartman’s petition for review should be reinstated.
Hartman’s petition for review was dismissed for failure to file a Fed. Cir. R. 15(c) statement concerning discrimination. On August 3, 2004, the court indicated that it would reinstate the petition for review if Hartman filed a Rule 15(c) form. Hartman has now filed a Rule 15(c) form; thus, reinstatement is appropriate.
As we noted in our August 3, 2004 order, Hartman’s April 19, 2004 submission has been treated as his brief. Additionally, we treat Hartman’s booklet dated September 2, 2004 and addressed to “Clerk Jan Horbaly” as a supplement to his brief. The court is in receipt of Hartman’s “Series Five Exhibits.” If Hartman wishes, he may file a reply brief in response to DVA’s brief of no more than 15 double-spaced pages within 14 days of service of DVA’s brief. Other than Hartman’s reply brief, however, Hartman should not continue to file documents concerning the merits of his petition for review and any further submissions concerning the merits of his case will be placed in the file without response.
Accordingly,
IT IS ORDERED THAT:
(1) The court’s May 6, 2004 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(2) DVA’s brief is due within 21 days of the date of filing of this order.
(3) Hartman’s submissions requesting various relief are denied. Any future filings by Hartman concerning the merits of his case, other than a reply brief that complies with the court’s rules, will be placed in the file without response.

 Among other requests, Hartman seeks photocopies of a document that he states was filed with the Merit Systems Protection Board. Hartman should address this request to the Board directly.